Citation Nr: 0639051	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  00-22 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to June 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 rating 
decision by the Fort Harrison Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2001, the case 
was ultimately remanded for further development.  Since then, 
the veteran's claims file has been transferred to the Seattle 
RO.  

In several statements, the veteran appears to desire an 
increased rating for hearing loss, tinnitus, and vertigo; as 
well as raise a claim for entitlement to a total disability 
rating based on unemployability.  As these matters are not 
before the Board, they are referred to the RO for further 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding.  
A February 1982 x-ray of the lumbar spine shows that there is 
equivocal narrowing of L5-S1; however, associated treatment 
records from VA Montana HCS are not associated with the 
claims file.  As such records precede the September 1982 
injury to the veteran's back and would reflect the first 
period of treatment in approximately ten years for a low back 
disorder; they may have some bearing on the veteran's claim, 
are constructively of record, and must be secured, if 
available.  In an October 2006 informal presentation, the 
veteran's representative indicated the desire to obtain a 
rationale for Dr. H. C. Chandler and Dr. G. D. Cooney 
opinions.  If the veteran obtains such a record, then it must 
be secured.  

In May 2001, the Board remanded the veteran's claim to obtain 
treatment records and to have the VA examiner amend his 
opinion regarding the etiology of any present back pathology 
based on a review of additional treatment records.  However, 
it appears that the August 2002 review was based on a less 
than complete record as records that were deemed pertinent 
(see January 2003 deferred rating decision) were subsequently 
added to the record.  Therefore, a new VA examination is 
indicated based on a complete review of the record.  

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be asked to 
provide a list of all health care 
providers and medical examiners that 
have treated or examined him for a low 
back disorder prior to his September 
1982 industrial accident (and provide 
the necessary releases).  The RO/AMC 
should obtain complete records (those 
not already in the claims file) of all 
examinations and treatment from all the 
sources identified.  
2.  The veteran should be asked to 
provide a list of all health care 
providers and medical examiners that 
have treated him for a low back 
disorder that have not already been 
associated with the claims file.  The 
veteran should provide any necessary 
releases.  The RO/AMC should obtain 
complete records (those not already in 
the claims file) of all examinations 
and treatment from all the sources 
identified.  If the veteran is able to 
obtain, in writing from Dr. H. C. 
Chandler and Dr. G. D. Cooney, an 
explanation for their stated opinions, 
then such documentation must be 
secured.  

3.  The RO/AMC should then arrange for 
the veteran to be examined by an 
orthopedist to ascertain the likely 
etiology of his current low back 
disability.  The veteran's claims folder 
must reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specifically comment on 
the low back injury during service and 
opine whether it is at least likely as 
not that any current low back disability 
had its onset in, was aggravated by, or 
is otherwise related to the veteran's 
military service.  The examiner should 
provide detailed rationale, with specific 
references to the treatment records, for 
all opinions provided (and should 
reconcile them with any opinions already 
of record, specifically Dr. H. C. 
Chandler and Dr. G. D. Cooney).   

4.  After the development ordered above 
is completed, the RO/AMC should re-
adjudicate the claim.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant 
should have the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



